DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al. (US4893362), and further in view of Duffy et al. (US 5791099) and Roland et al. (DE 4234315 A1)
As to claim 11. Murphy et al. discloses an above-ground spa (see e.g. inflatable chambers that is filled with fluid in line 30-40 in column1), comprising:
a spa body, including a wall (see e.g. side wall 12 in Fig 3-5, line 10-30 in column 2); and
a thermal insulating structure (see e.g. insulation layer 23 in Fig 3, line 10-22 in column 4), the thermal insulating structure comprising:
an enveloping layer (see e.g. inner and outer liners 15 and 14 in Fig 3-5) connected to a wall (see e.g. side wall 12 connected to outer linear 14 in Fig 3-5, inner liner 15, suitably attached at either end to a surface of a chamber and to the bottom or side wall of inner liner 15. Other configurations therefor may occur to those skilled in the art in line 35-40 in column 3, wherein inner and outer linear 15 and 14 extend from the top of side wall 12 and padding ring 22 in line 40-50 in column 2 in line 35-40 in column 2), thereby defining a chamber between the enveloping layer and wall(see e.g. comprised of a side wall unit 12 over which are disposed outer and inner liners 14 and 15 to define a generally cylindrical spa or bath unit for receiving a quantity of suitable fluid and one or more users or bathers in line 5-12 in column 2, the side wall 12 may be comprised of insulation in Fig 3 in line 30-35 in column 2, wherein insulation 23 is shown disposed adjacent the inner side of side wall), and
a thermal insulating layer disposed in the chamber (see e.g. Insulation 23 may be comprised of a suitable expanded polyethylene material or the like in Fig 3-5, line 35-40 in column 2, wherein insulation 23 is shown disposed adjacent the inner side of side wall in line 40-50 in column 2 in line 35-40 in column 2), 
Murphy et al. does not disclose spa can be a pool that have an inner wall and an outer wall. 
wherein the thermal insulating layer comprises at least one connecting strip connected to the enveloping layer and thereby limiting movement of the thermal insulating layer in the chamber.
Duffy et al. (US 5791099) disclose a swimming pool that have inner wall and outer wall that have air space there between as above ground pool in abstract, line 55-68 in column 5, line 1-15 in column 6, wherein the double wall or multiwall structure can improve the pool strength and reliability in line 30-55 in column 2. Duffy et al. discloses those skilled in the art should also note that all or at least some of the multi-walled sections could comprise three or more walls. For example, a center wall could be employed between the inner wall and the outer wall for added strength if desired.
Both Murphy et al. and Duffy et al. are analogous in the field of above ground water holding chamber that need rigidity in order to hold water, it would have been obvious for a person with ordinary skills in the art to modify the above ground spa of Murphy to be a much bigger above ground pool that has double wall structure with air space in between inner wall and outer wall as taught by Duffy et al. in order to achieve an above ground pool that can hold more people to bath even swim within and would have desired strength, rigidity in order to hold large pool of water for an extended period of time as suggested by Duffy et al.. As Murphy discloses flexible liner to be disposed into and over the side wall and, when filled with an appropriate liquid, for receiving a user in line 25-30 in column 1, it is expected that the flexible linear of Murphy et al. and Duffy et al. can be over or disposed onto both double walls, wherein the insulation disposed adjacent the inner wall, outer wall or both walls. 
Murphy et al. in view of Duffy et al. does not disclose wherein the thermal insulating layer comprises at least one connecting strip connected to the enveloping layer and thereby limiting movement of the thermal insulating layer in the chamber.
Roland et al. (DE 4234315 A1) discloses it is desired to connect rigid foam panel of swimming pool to vapor barrier layer by using gluing with strip so that a continuously absolutely tight vapor barrier layer is produced. 
Both Murphy et al. in view of Duffy et al, and Roland are analogous in the field of foam insulation structure connected to water barrier layer for a poll, it would have been obvious for a person with ordinary skills in the art to modify the thermal insulation layer of Murphy et al. in view of Duffy et al to further include gluing strip as connecting strip as taught by Roland in order to connect the insulation layer to the enveloping layer and ensure that a continuously absolutely tight vapor barrier layer is around the foam insulation layer and thus limiting movement of the thermal insulating layer in the chamber as suggested by Roland et al. 
As to claim 17. Murphy et al. in view of Duffy et al. discloses the above-ground pool according to claim 11, wherein the above-ground pool comprises an inflatable pool (see e.g. inflatable chambers filled with fluid in claim 1 of Murphy et al.), comprising: 
an upper enclosing sheet connecting a top of the inner wall to a top of the outer wall (see e.g. top rail 18 in Fig 6 of Duffy et al. as part of the double wall structure); 
a lower enclosing sheet connecting a bottom of the inner wall to a bottom of the outer wall (see e.g. base section 16 in Fig 6 of Duffy et al. as part of the double wall structure); and 
a closed air cavity between the inner wall, the outer wall, the upper enclosing sheet and the lower enclosing sheet (see e.g. envelop of air in Fig 6 of Duffy et al.); wherein
the enveloping layer is connected adjacent to the bottom of the inner wall and extends upwardly and is connected adjacent to the top of the inner wall for placing the thermal insulating layer alongside the inner wall (see e.g. discussion of claim 1, in particular, Murphy discloses side wall 12 connected to outer linear 14 in Fig 3-5, wherein inner and outer linear 15 and 14 extend from the top of side wall 12 and padding ring 22 in line 40-50 in column 2 in line 35-40 in column 2. As Murphy discloses flexible liner to be disposed into and over the side wall and, when filled with an appropriate liquid, for receiving a user in line 25-30 in column 1, it is expected that the flexible linear of Murphy et al. and Duffy et al. would be connected to bottom of inner wall, and outer wall in order to prevent water get into the insulation layer, wherein the insulation disposed adjacent the inner wall, outer wall or both walls).
As to claim 18. Murphy et al. in view of Duffy et al. discloses the above-ground pool according to claim 11, wherein the above-ground pool comprises an inflatable pool (see e.g. inflatable chambers filled with fluid in claim 1 of Murphy et al.), comprising:
an upper enclosing sheet connecting a top of the inner wall to a top of the outer wall (see e.g. top rail 18 in Fig 6 of Duffy et al. as part of the double wall structure); 
a lower enclosing sheet connecting a bottom of the inner wall to a bottom of the outer wall (see e.g. base section 16 in Fig 6 of Duffy et al. as part of the double wall structure); and 
a closed air cavity between the inner wall, the outer wall, the upper enclosing sheet and the lower enclosing sheet (see e.g. envelop of air in Fig 6 of Duffy et al.); wherein 
the enveloping layer is connected adjacent to the bottom of the outer wall and extends upwardly and is connected adjacent to the top of the outer wall for placing the thermal insulating layer alongside the outer wall(see e.g. discussion of claim 1, in particular, Murphy discloses side wall 12 connected to outer linear 14 in Fig 3-5, wherein inner and outer linear 15 and 14 extend from the top of side wall 12 and padding ring 22 in line 40-50 in column 2 in line 35-40 in column 2. As Murphy discloses flexible liner to be disposed into and over the side wall and, when filled with an appropriate liquid, for receiving a user in line 25-30 in column 1, it is expected that the flexible linear of Murphy et al. and Duffy et al. would be connected to bottom of inner wall, and outer wall in order to prevent water get into the insulation layer, wherein the insulation disposed adjacent the inner wall, outer wall or both walls).
As to claim 19. Murphy et al. in view of Duffy et al. discloses the above-ground pool according to claim 11, wherein the above-ground pool comprises an inflatable pool (see e.g. inflatable chambers filled with fluid in claim 1 of Murphy et al.), comprising: 
an upper enclosing sheet connecting a top of the inner wall to a top of the outer wall (see e.g. top rail 18 in Fig 6 of Duffy et al. as part of the double wall structure); 
a lower enclosing sheet connecting a bottom of the inner wall to a bottom of the outer wall (see e.g. base section 16 in Fig 6 of Duffy et al. as part of the double wall structure); and 
a closed air cavity between the inner wall, the outer wall, the upper enclosing sheet and the lower enclosing sheet (see e.g. envelop of air in Fig 6 of Duffy et al.); wherein 
the enveloping layer is connected to the lower enclosing sheet and extends upwardly and is connected to the upper enclosing sheet for placing the thermal insulating layer alongside one of the inner wall and the outer wall(see e.g. discussion of claim 1, in particular, Murphy discloses side wall 12 connected to outer linear 14 in Fig 3-5, wherein inner and outer linear 15 and 14 extend from the top of side wall 12 and padding ring 22 in line 40-50 in column 2 in line 35-40 in column 2. As Murphy discloses flexible liner to be disposed into and over the side wall and, when filled with an appropriate liquid, for receiving a user in line 25-30 in column 1, it is expected that the flexible linear of Murphy et al. and Duffy et al. would be connected to bottom of inner wall, and outer wall in order to prevent water get into the insulation layer, wherein the insulation disposed adjacent the inner wall, outer wall or both walls. Since the base section, top rail, and both side walls discloses a enclosed casing wherein the insulation can disposed onto, it would have been obvious for a person with ordinary skills in the art to modify the inner liner/outer liner of Murphy et al. in view of Duffy et al. such that the inner liner and outer liner can connected to the top rail or base section in order to make sure the liner can cover the joint portion between top rail/side walls, and base section/side walls to ensure water cannot get through joints and into insulation).

Claims 12, 16, 27, 29, 31 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al. (US4893362), and further in view of Duffy et al. (US 5791099), Kikuchi et al. (US4287245) and Roland et al. (DE 4234315 A1).
As to claim 12. Murphy et al. discloses an above-ground spa (see e.g. inflatable chambers that is filled with fluid in line 30-40 in column1), comprising:
a spa body, including a wall (see e.g. side wall 12 in Fig 3-5, line 10-30 in column 2); and
a thermal insulating structure (see e.g. insulation layer 23 in Fig 3, line 10-22 in column 4), the thermal insulating structure comprising:
an enveloping layer (see e.g. inner and outer liners 15 and 14 in Fig 3-5) connected to a wall (see e.g. side wall 12 connected to outer linear 14 in Fig 3-5, inner liner 15, suitably attached at either end to a surface of a chamber and to the bottom or side wall of inner liner 15. Other configurations therefor may occur to those skilled in the art in line 35-40 in column 3, wherein inner and outer linear 15 and 14 extend from the top of side wall 12 and padding ring 22 in line 40-50 in column 2 in line 35-40 in column 2), thereby defining a chamber between the enveloping layer and wall(see e.g. comprised of a side wall unit 12 over which are disposed outer and inner liners 14 and 15 to define a generally cylindrical spa or bath unit for receiving a quantity of suitable fluid and one or more users or bathers in line 5-12 in column 2, the side wall 12 may be comprised of insulation in Fig 3 in line 30-35 in column 2, wherein insulation 23 is shown disposed adjacent the inner side of side wall), and
a thermal insulating layer disposed in the chamber (see e.g. Insulation 23 may be comprised of a suitable expanded polyethylene material or the like in Fig 3-5, line 35-40 in column 2, wherein insulation 23 is shown disposed adjacent the inner side of side wall in line 40-50 in column 2 in line 35-40 in column 2), 
Murphy et al. does not disclose spa can be a pool that have an inner wall and an outer wall. 
wherein the thermal insulating structure comprises an inner layer sheet connected to the enveloping layer, wherein the enveloping layer and the inner layer sheet surround the thermal insulating layer, thereby limiting movement of the thermal insulating layer in the chamber.
Duffy et al. (US 5791099) disclose a swimming pool that have inner wall and outer wall that have air space there between as above ground pool in abstract, line 55-68 in column 5, line 1-15 in column 6, wherein the double wall or multiwall structure can improve the pool strength and reliability in line 30-55 in column 2. Duffy et al. discloses those skilled in the art should also note that all or at least some of the multi-walled sections could comprise three or more walls. For example, a center wall could be employed between the inner wall and the outer wall for added strength if desired.
Both Murphy et al. and Duffy et al. are analogous in the field of above ground water holding chamber that need rigidity in order to hold water, it would have been obvious for a person with ordinary skills in the art to modify the above ground spa of Murphy to be a much bigger above ground pool that has double wall structure with air space in between inner wall and outer wall as taught by Duffy et al. in order to achieve an above ground pool that can hold more people to bath even swim within and would have desired strength, rigidity in order to hold large pool of water for an extended period of time as suggested by Duffy et al.. As Murphy discloses flexible liner to be disposed into and over the side wall and, when filled with an appropriate liquid, for receiving a user in line 25-30 in column 1, it is expected that the flexible linear of Murphy et al. and Duffy et al. can be over or disposed onto both double walls, wherein the insulation disposed adjacent the inner wall, outer wall or both walls. 
Murphy et al. in view of Duffy et al. does not disclose wherein the thermal insulating structure comprises an inner layer sheet connected to the enveloping layer, wherein the enveloping layer and the inner layer sheet surround the thermal insulating layer, thereby limiting movement of the thermal insulating layer in the chamber.
Kikuchi et al. (US4287245) discloses insulation laminate for water containing pipe can comprise aluminum plate 4, woven fabric 7, sponge cake layer 2 from outside to inside (see e.g. Fig 4-5, line 1-40 in column 6, claim 12, 21, 24). 
Murphy et al. in view of Duffy et al, and Kikuchi et al. are analogous in the field of insulation structure to keep the water temperature constant, it would have been obvious for a person with ordinary skills in the art to modify/replace the expanded insulation structure of Murphy et al. in view of Duffy et al. with the aluminum/woven fabric/sponge cake flexible layer laminated insulation structure as taught by Kikuchi et al. since insulation comprising aluminum plate would enable the insulation to be more shape holding rigid and woven fabric can also act as reinforcing materials that can be fixed to foamed insulation and increase rigidity of the soft flexible foaming/expanded insulation as suggested in line 15-80 in column 6 of Kikuchi et al. 
Murphy et al in view of Duffy et al. and Kikuchi et al. discloses the inner layer sheet of insulating structure connected to the enveloping layer, wherein the enveloping layer and the inner layer sheet surround the thermal insulating layer for limiting movement of the thermal insulating layer in the chamber (see e.g. Fig 3 of Muphy et al.). 
However Roland et al. is still introduced to teach connecting strip in between envelop layer and insulation foam layer. Roland et al. (DE 4234315 A1) discloses it is desired to connect rigid foam panel of swimming pool to vapor barrier layer by using gluing with strip so that a continuously absolutely tight vapor barrier layer is produced. 
Both Murphy et al in view of Duffy et al. and Kikuchi et al., and Roland are analogous in the field of foam insulation structure connected to water barrier layer for a poll, it would have been obvious for a person with ordinary skills in the art to modify the thermal insulation layer of Murphy et al in view of Duffy et al. and Kikuchi et al. to further include gluing strip as connecting strip as taught by Roland in order to connect the insulation layer to the enveloping layer and ensure that a continuously absolutely tight vapor barrier layer is around the foam insulation layer and thus limiting movement of the thermal insulating layer in the chamber as suggested by Roland et al. 
As to claim 16. Murphy et al in view of Duffy et al. and Kikuchi et al., and Roland et al. discloses above-ground pool according to claim 12, wherein the enveloping layer comprises at least one of flexible PVC, PU, PVC netted sandwich fabric, and PU netted sandwich fabric (see e.g. Murphy et all discloses liner can be made of flexible vinyl materials in line 40-50 in column 2, such as polyvinyl plastic, wherein polyvinyl plastic to a person with ordinary skills in the art is PVC. Furthermore, Kikuchi et al. discloses it is desired to have for insulation to be combined with elastic sheet that elastic sheet capable of absorbing stress caused by shrinkage of the heat-insulating panel element at a low temperature and a thin metal plate placed on the outer surface of the elastic sheet and integrally combined therewith and that a sealing means is applied to the longitudinal and transverse joint contact surfaces of the adjacent heat-insulating units in line 45-60 in column 3. Kikuchi et al. discloses elastic sheet 3 made of polyurethane or polyvinyl chloride in line 40-45 in column 5. Both Murphy et al. in view of Duffy et al, and Kikuchi et al. are analogous in the field of using vinyl materials that in combined with heat insulation materials, it would have been obvious for a person with ordinary skills in the art to modify the vinyl liner of Murphy et al in view of Duffy et al. to be made of linear made of elastic vinyl such as polyvinyl chloride as taught by Kikuchi et al. since elastic PVC can absorbing stress caused by shrinkage of the heat-insulating panel element and accordingly expanding of the heat insulation panel and kept linear integrity in order to keep water outside of the insulation materials as suggested by Kikuchi et al. 
As to claim 27, Murphy et al in view of Duffy et al. and Kikuchi et al., and Roland et al. discloses the above-ground pool according to claim 12, wherein the above-ground pool comprises an inflatable pool (see e.g. inflatable chambers filled with fluid in claim 1 of Murphy et al.), comprising: 
an upper enclosing sheet connecting a top of the inner wall to a top of the outer wall (see e.g. top rail 18 in Fig 6 of Duffy et al. as part of the double wall structure); 
a lower enclosing sheet connecting a bottom of the inner wall to a bottom of the outer wall (see e.g. base section 16 in Fig 6 of Duffy et al. as part of the double wall structure); and 
a closed air cavity between the inner wall, the outer wall, the upper enclosing sheet and the lower enclosing sheet (see e.g. envelop of air in Fig 6 of Duffy et al.); wherein
the enveloping layer is connected adjacent to the bottom of the inner wall and extends upwardly and is connected adjacent to the top of the inner wall for placing the thermal insulating layer alongside the inner wall (see e.g. discussion of claim 1, in particular, Murphy discloses side wall 12 connected to outer linear 14 in Fig 3-5, wherein inner and outer linear 15 and 14 extend from the top of side wall 12 and padding ring 22 in line 40-50 in column 2 in line 35-40 in column 2. As Murphy discloses flexible liner to be disposed into and over the side wall and, when filled with an appropriate liquid, for receiving a user in line 25-30 in column 1, it is expected that the flexible linear of Murphy et al. and Duffy et al. would be connected to bottom of inner wall, and outer wall in order to prevent water get into the insulation layer, wherein the insulation disposed adjacent the inner wall, outer wall or both walls).
As to claim 29. Murphy et al in view of Duffy et al. and Kikuchi et al., and Roland et al. discloses the above-ground pool according to claim 12, wherein the above-ground pool comprises an inflatable pool (see e.g. inflatable chambers filled with fluid in claim 1 of Murphy et al.), comprising:
an upper enclosing sheet connecting a top of the inner wall to a top of the outer wall (see e.g. top rail 18 in Fig 6 of Duffy et al. as part of the double wall structure); 
a lower enclosing sheet connecting a bottom of the inner wall to a bottom of the outer wall (see e.g. base section 16 in Fig 6 of Duffy et al. as part of the double wall structure); and 
a closed air cavity between the inner wall, the outer wall, the upper enclosing sheet and the lower enclosing sheet (see e.g. envelop of air in Fig 6 of Duffy et al.); wherein 
the enveloping layer is connected adjacent to the bottom of the outer wall and extends upwardly and is connected adjacent to the top of the outer wall for placing the thermal insulating layer alongside the outer wall(see e.g. discussion of claim 1, in particular, Murphy discloses side wall 12 connected to outer linear 14 in Fig 3-5, wherein inner and outer linear 15 and 14 extend from the top of side wall 12 and padding ring 22 in line 40-50 in column 2 in line 35-40 in column 2. As Murphy discloses flexible liner to be disposed into and over the side wall and, when filled with an appropriate liquid, for receiving a user in line 25-30 in column 1, it is expected that the flexible linear of Murphy et al. and Duffy et al. would be connected to bottom of inner wall, and outer wall in order to prevent water get into the insulation layer, wherein the insulation disposed adjacent the inner wall, outer wall or both walls).
As to claim 31. Murphy et al in view of Duffy et al. and Kikuchi et al., and Roland et al. discloses the above-ground pool according to claim 12, wherein the above-ground pool comprises an inflatable pool (see e.g. inflatable chambers filled with fluid in claim 1 of Murphy et al.), comprising: 
an upper enclosing sheet connecting a top of the inner wall to a top of the outer wall (see e.g. top rail 18 in Fig 6 of Duffy et al. as part of the double wall structure); 
a lower enclosing sheet connecting a bottom of the inner wall to a bottom of the outer wall (see e.g. base section 16 in Fig 6 of Duffy et al. as part of the double wall structure); and 
a closed air cavity between the inner wall, the outer wall, the upper enclosing sheet and the lower enclosing sheet (see e.g. envelop of air in Fig 6 of Duffy et al.); wherein 
the enveloping layer is connected to the lower enclosing sheet and extends upwardly and is connected to the upper enclosing sheet for placing the thermal insulating layer alongside one of the inner wall and the outer wall(see e.g. discussion of claim 1, in particular, Murphy discloses side wall 12 connected to outer linear 14 in Fig 3-5, wherein inner and outer linear 15 and 14 extend from the top of side wall 12 and padding ring 22 in line 40-50 in column 2 in line 35-40 in column 2. As Murphy discloses flexible liner to be disposed into and over the side wall and, when filled with an appropriate liquid, for receiving a user in line 25-30 in column 1, it is expected that the flexible linear of Murphy et al. and Duffy et al. would be connected to bottom of inner wall, and outer wall in order to prevent water get into the insulation layer, wherein the insulation disposed adjacent the inner wall, outer wall or both walls. Since the base section, top rail, and both side walls discloses a enclosed casing wherein the insulation can disposed onto, it would have been obvious for a person with ordinary skills in the art to modify the inner liner/outer liner of Murphy et al. in view of Duffy et al. such that the inner liner and outer liner can connected to the top rail or base section in order to make sure the liner can cover the joint portion between top rail/side walls, and base section/side walls to ensure water cannot get through joints and into insulation).

Claims 13-15, 10, 28, 30, 32 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al. (US4893362), and further in view of Duffy et al. (US 5791099), Kikuchi et al. (US4287245). 
As to claim 13. Murphy et al. discloses an above-ground spa (see e.g. inflatable chambers that is filled with fluid in line 30-40 in column1), comprising:
a spa body, including a wall (see e.g. side wall 12 in Fig 3-5, line 10-30 in column 2); and
a thermal insulating structure (see e.g. insulation layer 23 in Fig 3, line 10-22 in column 4), the thermal insulating structure comprising:
an enveloping layer (see e.g. inner and outer liners 15 and 14 in Fig 3-5) connected to a wall (see e.g. side wall 12 connected to outer linear 14 in Fig 3-5, inner liner 15, suitably attached at either end to a surface of a chamber and to the bottom or side wall of inner liner 15. Other configurations therefor may occur to those skilled in the art in line 35-40 in column 3, wherein inner and outer linear 15 and 14 extend from the top of side wall 12 and padding ring 22 in line 40-50 in column 2 in line 35-40 in column 2), thereby defining a chamber between the enveloping layer and wall(see e.g. comprised of a side wall unit 12 over which are disposed outer and inner liners 14 and 15 to define a generally cylindrical spa or bath unit for receiving a quantity of suitable fluid and one or more users or bathers in line 5-12 in column 2, the side wall 12 may be comprised of insulation in Fig 3 in line 30-35 in column 2, wherein insulation 23 is shown disposed adjacent the inner side of side wall), and
a thermal insulating layer disposed in the chamber (see e.g. Insulation 23 may be comprised of a suitable expanded polyethylene material or the like in Fig 3-5, line 35-40 in column 2, wherein insulation 23 is shown disposed adjacent the inner side of side wall in line 40-50 in column 2 in line 35-40 in column 2), 
Murphy et al. does not disclose spa can be a pool that have an inner wall and an outer wall. 
wherein the thermal insulating layer comprises:
a flexible layer comprising pearl cotton or sponge, Claim 13
a reflective layer, and
a fabric layer. Claim 10
Duffy et al. (US 5791099) disclose a swimming pool that have inner wall and outer wall that have air space there between as above ground pool in abstract, line 55-68 in column 5, line 1-15 in column 6, wherein the double wall or multiwall structure can improve the pool strength and reliability in line 30-55 in column 2. Duffy et al. discloses those skilled in the art should also note that all or at least some of the multi-walled sections could comprise three or more walls. For example, a center wall could be employed between the inner wall and the outer wall for added strength if desired.
Both Murphy et al. and Duffy et al. are analogous in the field of above ground water holding chamber that need rigidity in order to hold water, it would have been obvious for a person with ordinary skills in the art to modify the above ground spa of Murphy to be a much bigger above ground pool that has double wall structure with air space in between inner wall and outer wall as taught by Duffy et al. in order to achieve an above ground pool that can hold more people to bath even swim within and would have desired strength, rigidity in order to hold large pool of water for an extended period of time as suggested by Duffy et al.. As Murphy discloses flexible liner to be disposed into and over the side wall and, when filled with an appropriate liquid, for receiving a user in line 25-30 in column 1, it is expected that the flexible linear of Murphy et al. and Duffy et al. can be over or disposed onto both double walls, wherein the insulation disposed adjacent the inner wall, outer wall or both walls. 
Murphy et al. in view of Duffy et al. does not disclose
wherein the thermal insulating layer comprises:
a flexible layer comprising pearl cotton or sponge, Claim 13
a reflective layer, and
a fabric layer. Claim 10
Kikuchi et al. (US4287245) discloses insulation laminate for water containing pipe can comprise aluminum plate 4, woven fabric 7, sponge cake layer 2 from outside to inside (see e.g. Fig 4-5, line 1-40 in column 6, claim 12, 21, 24). Kikuchi et al. discloses insulation laminate for water containing pipe can comprise sponge cake layer 2 in Fig 4-5, line 1-40 in column 6, claim 12, 21, 24).
Murphy et al. in view of Duffy et al, and Kikuchi et al. are analogous in the field of insulation structure to keep the water temperature constant, it would have been obvious for a person with ordinary skills in the art to modify/replace the expanded insulation structure of Murphy et al. in view of Duffy et al. with the aluminum/woven fabric/sponge cake flexible layer laminated insulation structure as taught by Kikuchi et al. since insulation comprising aluminum plate would enable the insulation to be more shape holding rigid and woven fabric can also act as reinforcing materials that can be fixed to foamed insulation and increase rigidity of the soft flexible foaming/expanded insulation as suggested in line 15-80 in column 6 of Kikuchi et al. 
As to claim 10. Murphy et al. in view of Duffy et al, and Kikuchi et al. discloses the above-ground pool according to claim 13, wherein the fabric layer is sandwiched between and bonded to both the reflective layer and
the flexible layer (see discussion of claim 13).
As to claim 14. Murphy et al. in view of Duffy et al, and Kikuchi et al. discloses the above-ground pool according to claim 13, wherein the fabric layer comprises woven fabric (see e.g. Kikuchi et al. discloses insulation laminate for water containing pipe can comprise woven fabric 7 in Fig 4-5, line 1-40 in column 6, claim 12, 21, 24).
As to claim 15. Murphy et al. in view of Duffy et al, and Kikuchi et al. discloses the above-ground pool according to claim 13, wherein the reflective layer comprises aluminum film (see e.g. Kikuchi et al. discloses insulation laminate for water containing pipe can comprise aluminum plate 4 in Fig 4-5, line 1-40 in column 6, claim 12, 21, 24).
As to claim 28, Murphy et al. in view of Duffy et al, and Kikuchi et al. discloses the above-ground pool according to claim 13, wherein the above-ground pool comprises an inflatable pool (see e.g. inflatable chambers filled with fluid in claim 1 of Murphy et al.), comprising: 
an upper enclosing sheet connecting a top of the inner wall to a top of the outer wall (see e.g. top rail 18 in Fig 6 of Duffy et al. as part of the double wall structure); 
a lower enclosing sheet connecting a bottom of the inner wall to a bottom of the outer wall (see e.g. base section 16 in Fig 6 of Duffy et al. as part of the double wall structure); and 
a closed air cavity between the inner wall, the outer wall, the upper enclosing sheet and the lower enclosing sheet (see e.g. envelop of air in Fig 6 of Duffy et al.); wherein
the enveloping layer is connected adjacent to the bottom of the inner wall and extends upwardly and is connected adjacent to the top of the inner wall for placing the thermal insulating layer alongside the inner wall (see e.g. discussion of claim 1, in particular, Murphy discloses side wall 12 connected to outer linear 14 in Fig 3-5, wherein inner and outer linear 15 and 14 extend from the top of side wall 12 and padding ring 22 in line 40-50 in column 2 in line 35-40 in column 2. As Murphy discloses flexible liner to be disposed into and over the side wall and, when filled with an appropriate liquid, for receiving a user in line 25-30 in column 1, it is expected that the flexible linear of Murphy et al. and Duffy et al. would be connected to bottom of inner wall, and outer wall in order to prevent water get into the insulation layer, wherein the insulation disposed adjacent the inner wall, outer wall or both walls).
As to claim 30. Murphy et al. in view of Duffy et al, and Kikuchi et al. discloses the above-ground pool according to claim 13, wherein the above-ground pool comprises an inflatable pool (see e.g. inflatable chambers filled with fluid in claim 1 of Murphy et al.), comprising:
an upper enclosing sheet connecting a top of the inner wall to a top of the outer wall (see e.g. top rail 18 in Fig 6 of Duffy et al. as part of the double wall structure); 
a lower enclosing sheet connecting a bottom of the inner wall to a bottom of the outer wall (see e.g. base section 16 in Fig 6 of Duffy et al. as part of the double wall structure); and 
a closed air cavity between the inner wall, the outer wall, the upper enclosing sheet and the lower enclosing sheet (see e.g. envelop of air in Fig 6 of Duffy et al.); wherein 
the enveloping layer is connected adjacent to the bottom of the outer wall and extends upwardly and is connected adjacent to the top of the outer wall for placing the thermal insulating layer alongside the outer wall(see e.g. discussion of claim 1, in particular, Murphy discloses side wall 12 connected to outer linear 14 in Fig 3-5, wherein inner and outer linear 15 and 14 extend from the top of side wall 12 and padding ring 22 in line 40-50 in column 2 in line 35-40 in column 2. As Murphy discloses flexible liner to be disposed into and over the side wall and, when filled with an appropriate liquid, for receiving a user in line 25-30 in column 1, it is expected that the flexible linear of Murphy et al. and Duffy et al. would be connected to bottom of inner wall, and outer wall in order to prevent water get into the insulation layer, wherein the insulation disposed adjacent the inner wall, outer wall or both walls).
As to claim 32. Murphy et al. in view of Duffy et al, and Kikuchi et al. discloses the above-ground pool according to claim 13, wherein the above-ground pool comprises an inflatable pool (see e.g. inflatable chambers filled with fluid in claim 1 of Murphy et al.), comprising: 
an upper enclosing sheet connecting a top of the inner wall to a top of the outer wall (see e.g. top rail 18 in Fig 6 of Duffy et al. as part of the double wall structure); 
a lower enclosing sheet connecting a bottom of the inner wall to a bottom of the outer wall (see e.g. base section 16 in Fig 6 of Duffy et al. as part of the double wall structure); and 
a closed air cavity between the inner wall, the outer wall, the upper enclosing sheet and the lower enclosing sheet (see e.g. envelop of air in Fig 6 of Duffy et al.); wherein 
the enveloping layer is connected to the lower enclosing sheet and extends upwardly and is connected to the upper enclosing sheet for placing the thermal insulating layer alongside one of the inner wall and the outer wall(see e.g. discussion of claim 1, in particular, Murphy discloses side wall 12 connected to outer linear 14 in Fig 3-5, wherein inner and outer linear 15 and 14 extend from the top of side wall 12 and padding ring 22 in line 40-50 in column 2 in line 35-40 in column 2. As Murphy discloses flexible liner to be disposed into and over the side wall and, when filled with an appropriate liquid, for receiving a user in line 25-30 in column 1, it is expected that the flexible linear of Murphy et al. and Duffy et al. would be connected to bottom of inner wall, and outer wall in order to prevent water get into the insulation layer, wherein the insulation disposed adjacent the inner wall, outer wall or both walls. Since the base section, top rail, and both side walls discloses a enclosed casing wherein the insulation can disposed onto, it would have been obvious for a person with ordinary skills in the art to modify the inner liner/outer liner of Murphy et al. in view of Duffy et al. such that the inner liner and outer liner can connected to the top rail or base section in order to make sure the liner can cover the joint portion between top rail/side walls, and base section/side walls to ensure water cannot get through joints and into insulation).

Response to Arguments
Applicant's arguments filed 8/11/2022 have been fully considered but they are not persuasive. 

35 U.S.C. 103 
Applicant argues none of the cited references, either alone or in combination, teach or suggest at least: "at least one connecting strip connected to the enveloping layer and thereby limiting movement of the thermal insulating layer in the chamber," as recited in claim 11 or "an inner layer sheet connected to the enveloping layer, wherein the enveloping layer and the inner layer sheet surround the thermal insulating layer, thereby limiting movement of the thermal insulating layer in the chamber," as recited in claim 12. 
Roland describes a swimming pool hall including walls 4, ceiling 5, floor 3, door 6, windows 7, and a pool 1, formed in the floor 3, and filled with water 2. As shown in FIG. 4, the walls 4 may include a wall body 11, comprising typical building materials such as bricks. The wall body 11 is covered on an outside by mortar 12, and on the inside, with rigid foam panels 13 that may be glued or secured with insulating dowels. A vapor barrier 14 is laminated onto the foam panels 13. "The joints of adjacent hard foam panels 13 are connected by gluing with strips from the vapor barrier and also the insulating dowel connected in a vapor-tight manner to the vapor barrier." 
     The Examiner alleges that the claimed connecting strip and the claimed inner layer sheet are taught by the connection of the foam panel 14 to the vapor barrier layer 14 of Roland, and that one of skill in the art would have been motivated to modify the thermal insulation layer of Murphy to include a gluing strip "as taught by Roland "in order to connect the insulation layer to the enveloping layer and ensure that a continuously absolutely tight vapor barrier layer is around the foam insulation layer and thus limiting movement of the thermal insulating layer in the chamber as suggested by Roland" (Office Action, page 11). 
Applicant respectfully submits that the Examiner is mistaken. 
First, the foam panel and vapor barrier layer of Roland are disposed within the walls 4, in order to insulate the walls "so that there is no condensation" and to provide a "damp seal," as the stated goal of Roland is to reduce condensation development and energy consumption in a hall - i.e. in a room that contains a pool - i.e. not in a pool itself. 
As clearly shown and described in Roland, the foam panels are within the wall itself, and therefore, there is no concern of movement. There is also no teaching or suggestion that the foam panels or vapor barrier layer within the walls of a room of Roland could be modified to be included within walls of a pool. Even if they could be so modified, a pool is designed with the entire purpose of holding water, and therefore, any element, such as a vapor barrier layer, designed to reduce condensation, would be non-sensical. 
Examiner respectfully disagrees:
Murphy et al in view of Duffy et al. and Kikuchi et al. already discloses the inner layer sheet of insulating structure connected to the enveloping layer, wherein the enveloping layer and the inner layer sheet surround the thermal insulating layer for limiting movement of the thermal insulating layer in the chamber (see e.g. Fig 3 of Muphy et al.). 
However Roland et al. is still introduced to teach connecting strip in between envelop layer and insulation foam layer. Roland et al. (DE 4234315 A1) discloses it is desired to connect rigid foam panel of swimming pool to vapor barrier layer by using gluing with strip so that a continuously absolutely tight vapor barrier layer is produced. 
Roland is introduced to teach the connecting means used in the pull application can be connecting strip. 
Furthermore, in response to applicant's argument that Roland uses the connecting strip for a different purpose, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In response to applicant's argument that the connecting strip or surrounding of enveloping layer and the inner layer can limit movement of the thermal insulation layer in the chamber, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
For the above reason, applicant’s argument is not persuasive. 

Claims 10, 13-15, 28, 30, and 32: 
Applicant argues None of the cited references, either alone or in combination, teach or suggest at least: "a thermal insulating layer disposed in the chamber, wherein the thermal insulating layer comprises: a flexible layer comprising pearl cotton or sponge, a reflective layer, and a fabric layer," as recited in claim 13. 
The Examiner alleges that this is taught by col. 6 of Kikuchi, allegedly describing that an "insulation laminate for water containing pipe can comprise sponge cake layer 2." The Examiner is mistaken. 
Kikuchi describes a heat insulator for pipes "for transportation of low temperature fluids," each unit comprising a heat-insulating unit A disposed around a pipe 1. The unit A may include a panel element 2 made from foamed synthetic resin. 
The only time the term "sponge" is used in Kikuchi is in a description that "the surface of the foamed resin, ... which was brought into contact with the inner surface of the male mold forms a hard skin as seen in bread or spongecake and functions as a layer of reinforcing material." In other words, this merely describes that, during manufacturing, the foamed resin (alleged flexible layer) is brought into contact with a mold and hardens where contact was made. 
There is no teaching or suggestion that the foamed resin layer itself, or any other described layer, includes either pearl cotton or sponge. 
Examiner respectfully disagrees:
Kikuchi et al. (US4287245) discloses insulation laminate for water containing pipe can comprise aluminum plate 4, woven fabric 7, 2 from outside to inside (see e.g. Fig 4-5, line 1-40 in column 6, claim 12, 21, 24). The layer 2 is made of insulating made of foamed layer (see e.g. line 35-45 in column 5). Foamed and solidified resin are structural equivalent as form of sponge. 
For the above reason, applicant’s argument is not persuasive. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wilson et al. (US5408707) discloses a water tub that has inner wall 70 and outer wall 74, wherein the flexible foam comprising insulation layer is sandwiched in between inner wall and outer wall in Fig 4, line 55-68 in column 6. outer layer is comprised of a tri-laminate material having two vinyl layers and an intermediate polyester scrim layer in line 1-10 in column 7. Wilson et al. also discloses the side wall can be multilayer laminate comprising liquid impervious layer, a central insulation layer, and outer layer or reinforced materials.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG GUO whose telephone number is (571)272-3066. The examiner can normally be reached Mon, Tue, Wed, Thur 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG GUO/Primary Examiner, Art Unit 1783